Appeal from an order granting plaintiff’s motion to direct the clerk of the county of Queens to docket a money judgment in her favor for unpaid alimony under a judgment of divorce, together with interest and costs, and from the judgment entered pursuant thereto. Order and judgment reversed on the law and the facts, without costs, and the motion denied, without costs. The plaintiff must seek her remedy in the Surrogate’s Court. She there filed a claim for unpaid alimony, which was rejected, and, therefore, she must enforce her claim pursuant to section 211, Surrogate’s Court Act. Section 1171-b of the Civil Practice Act, under which plaintiff moved for an order directing the clerk to enter a money judgment for unpaid alimony awarded by a final judgment of divorce, contemplates that its provisions may be invoked only at a time when the husband is still alive. (White v. White, 224 App. Div. 355.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.